Citation Nr: 0800715	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-32 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran, who died in May 1980, had active military duty 
between February 1946 and January 1948.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

Before addressing the merits of any of the claims on appeal, 
the Board finds that additional development is required as 
the appellant has not been provided notice that complies with 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.59. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007), the Court 
recently held that for dependency and indemnity compensation 
(DIC) benefits, VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected. 

The appellant's claim of service connection for cause of the 
veteran's death has been denied by final Board decisions in 
January 1983 and October 1994.  In an unappealed rating 
decision in November 1994, the RO denied an application to 
reopen the claim.  The June 2004 notice letter to the 
appellant did not advise her of the basis for the denial in 
the prior final decision.  Additionally, this notice letter 
mistakenly advised her that the veteran was not service 
connected for any disability during his lifetime.  The record 
shows that the veteran was in receipt of a 10 percent rating 
for psychoneurosis, hypochondriacal reaction, at the time of 
his death.

In light of Kent and Hupp, the Board can not proceed with 
this case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her 
representative VCAA notice that complies with 
the Court's decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), specifying the evidence and 
information that is necessary to reopen the 
claim, and the evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefit that is being 
sought.  This notice should also comply with 
the Court's decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352 (2007), that includes (1) a 
statement that the veteran was in receipt of a 
10 percent rating for psychoneurosis, 
hypochondriacal reaction, at the time of his 
death; (2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service-connected. 

2.  Upon completion of this development, the RO 
should readjudicate the DIC issue on appeal, 
considering any new evidence secured since the 
September 2005 statement of the case (SOC).  If 
the disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative with another SSOC and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order. The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

